               Case 21-10474-MFW          Doc 309      Filed 04/22/21     Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE



In re:                                         )       Chapter 11
                                               )
ALAMO DRAFTHOUSE CINEMAS                       )
HOLDINGS, LLC                                  )
                                               )       Case No. 21-10474
                                               )
Debtor.                                        )


THE TEXAS TAXING AUTHORITIES’ OBJECTION TO THE DEBTORS’ NOTICE OF
 SALE OF ASSETS, STALKING HORSE APA, BIDDING PROCEDURES, AUCTION
                         AND SALE HEARING
                          [Related Dkt. No. 247]

TO THE HONORABLE COURT:

         NOW COMES The County of Williamson, Texas, and The County of Comal, Texas

(hereinafter “Texas Taxing Authorities”) and files this Objection to the Debtors’ Notice of

Proposed Sale of Assets, Stalking Horse APA, Bidding Procedures, Auction, and Sale Hearing

and respectfully shows the court the following:

    1. The Texas Taxing Authorities are units of local government in the State of Texas which

         possess the authority under the laws of the State to assess and collect ad valorem taxes on

         business personal property.

    2. Texas Taxing Authorities filed their pre-petition secured proof of claims herein for ad

         valorem property taxes assessed against the Debtor’s property for tax year 2021 in the

         amount of $47,263.40.

    3. The Texas Taxing Authorities claims are for business personal property taxes incurred by

         the Debtor in the ordinary course of business. These taxes are secured by first priority
         Case 21-10474-MFW           Doc 309       Filed 04/22/21    Page 2 of 4




   liens pursuant to Texas Property Code §§ 32.01 and 32.05. In pertinent part, §32.01

   provides:

       a. On January 1 of each year, a tax lien attaches to property to secure the

           payment of all taxes, penalties and interest ultimately imposed for the year…

       b. A tax lien on inventory, furniture, equipment, and their personal property is a lien

           in solido and attaches to all inventory, furniture, equipment, and other personal

           property that the property owner owns on January 1 of the year the lien attaches

           or that the property owner subsequently acquire.

       c. The lien under this section is perfected on attachment and … perfection requires

           no further action by the taxing unit.



4. The tax lien takes priority over the claim of any holder of a lien on property encumbered

   by the tax lien, whether or not the debt or lien existed before the attachment of the tax

   lien. See Texas Property Tax Code §32.05(b); See also, Central Appraisal District of

   Taylor County v. Dixie-Rose Jewels, Inc., 894 S.W. 2d 841 (Tex. App. 1995) (bank’s

   foreclosure of its purchase money lien on personal property did not defeat or destroy the

   taxing unit’s statutory tax lien.) The tax lien arises on January 1 of each tax year and

   “floats” to after acquired property. See City of Dallas v. Cornerstone Bank, 879 S.W. 2d

   264 (Tex. App. – Dallas 1994). The tax lien is a lien in solido and is a lien of all personal

   property of the Debtor. See In re Universal Seismic, 288 F.3d 205 (5th Cir. 2002). The tax

   lien is also unavoidable. See In re: Winns, 177 B.R. 253 (Bankr. W.D. Tex. 1995)

5. Texas Taxing Authorities do not oppose the Sale provided that the proceeds from the sale

   of the Texas Taxing Authorities collateral constitutes their cash collateral, and they object
          Case 21-10474-MFW          Doc 309     Filed 04/22/21      Page 3 of 4




   to the use of the collateral to pay any other creditors of this estate. Pursuant to 11 U.S.C.

   § 363(c) (4), absent consent by Texas Taxing Authorities or an order of the Court

   permitting use of the cash collateral, the Debtor “shall segregate and account for any cash

   collateral” in its possession. Accordingly, absent consent, a segregated account must be

   established from the sale proceeds to comply with the requirement of § 363(c) (4), These

   proceeds from the sale of Texas Taxing Authorities’ collateral should not be distributed

   to any other party unless and until its claims, including any interest thereon as allowed

   under 11 U.S.C. §§ 506(b), 511 and 1129, are paid in full.

6. In the event of a credit bid, the ad valorem tax debt for tax years 2021 owed incident to

   the subject properties shall be paid at closing and the ad valorem tax lien shall be retained

   against the properties, until all ad valorem tax debts owed incident to the subject

   properties have been paid in full.



       WHEREFORE, the Texas Taxing Authorities pray that this Court grants the Sale,

subject to the requests of The Texas Taxing Authorities, and grant them all other relief as

may be just.


Dated: April 22, 2021
                                                  Respectfully submitted,
                                                  MCCREARY, VESELKA, BRAGG &
                                                  ALLEN, P.C.
                                                  Attorneys for The Texas Taxing Authorities
                                                  P. O. Box 1269
                                                  Round Rock, TX 78680-1269
                                                  Telephone: 512.323.3200
                                                  Facsimile: 512.323.3205
                                                  By: /s/ Tara LeDay
                                                  Tara LeDay – TX 24106701
                                                  Direct: (512) 323-3241
                                                  tleday@mvbalaw.com
               Case 21-10474-MFW        Doc 309      Filed 04/22/21    Page 4 of 4




                                    CERTIFICATE OF SERVICE
              I hereby certify that a true and correct copy of the foregoing Objection to the
      Debtors’ Sale Notice was served on this 22nd day of April, 2021, by electronic filing
      and/or first class mail upon the following:
                                              /s/ Tara LeDay
                                              Tara LeDay
Debtor:
Alamo Drafthouse Cinemas Holdings, LLC
3908 Avenue B
Austin, TX 78751


Debtors Attorney’s:
Betsy Lee Feldman
Young Conaway Stargatt & Taylor
Rodney Square
1000 North King Street
Wilmington, DE 19801



U.S. Trustee:
Timothy Jay Fox, Jr.
Office of the United States Trustee
U. S. Department of Justice
844 King Street, Suite 2207
Lockbox #35
Wilmington, DE 19801
